Citation Nr: 0303083	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a claim for waiver of recovery of an overpayment of 
VA improved pension benefits in a calculated amount of 
$33,399 was timely filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California Regional Office (RO) that the veteran did not file 
a timely request for a waiver of recovery of an overpayment 
of improved pension benefits in a calculated amount of 
$33,399.  A hearing was held before the undersigned member of 
the Board at the RO (i.e. a Travel Board hearing) in 
September 2002. 

The Board notes that in statements received in April 2002, 
the veteran has raised the issues of entitlement to service 
connection for the residuals of a right leg injury and 
squamous cell carcinoma.  These claims are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In a letter dated February 16, 1995, he veteran was 
notified of an overpayment of improved pension benefits in 
the amount of $33,399, of the right to request waiver of 
recovery of the overpayment, and of the 180 day time limit to 
request waiver.  The letter was sent to his last known 
address of record at the time, and was not returned as 
undeliverable .

2.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of improved pension benefits within 180 days from 
February 16, 1995, nor has it been sufficiently demonstrated 
that due to VA or postal service error, or due to 
circumstances beyond his control, the veteran did not receive 
that February 1995 letter in a timely fashion.


CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of improved pension benefits in 
the calculated amount of $33,399.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.911, 1.963 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has submitted a timely claim for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $33,399.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor. 
38 C.F.R. § 1.963(b) (2002).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2002). See also 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002).  

The evidence in this case shows that the veteran was in 
receipt of improved pension benefits since (i.e. effective 
from) November 1987.  In November 1994, the RO proposed to 
terminate this pension effective in February 1989 based on 
the discovery of previously unreported income.  In January 
1995, these benefits were indeed terminated effective from 
February 1989, and as a result, an overpayment in the 
calculated amount of $33,399 was established.

On February 16, 1995, the VA Debt Management Center in St. 
Paul, Minnesota sent the veteran a letter notifying him of 
the overpayment and of his right to request waiver of 
recovery of the overpayment (including the 180 day time limit 
for such a request).  That letter was mailed to the veteran 
at his address of record at that time.  The letter was not 
returned as undeliverable.  In fact, in a February 2002 
memorandum, the RO's Chief of Operations certified that this 
letter was not returned due to an incorrect address.  

In this regard, it is pointed out that when VA has determined 
that a debt exists by reason of an administrative decision or 
by operation of law, VA shall promptly demand, in writing, 
payment of the debt.  Further, VA shall notify the debtor of 
his or her rights and remedies in connection with the debt 
and the consequences of failure to cooperate with collection 
efforts.  38 C.F.R. § 1.911(b) (2002).  Notification is 
sufficient when sent by ordinary mail directed to the 
debtor's last known address and not returned as undeliverable 
by postal authorities. (emphasis added).  38 C.F.R. § 
1.911(e) (2002).

It is contended that the veteran submitted a timely request 
for a waiver of recovery of the overpayment in July 2001 as 
he had not received a copy of the letter from the Debt 
Management Center until recently.  The Board notes that in 
his signed July 2001 request for waiver of recovery of the 
overpayment, it is stated at the outset that "[t]his is in 
regards to the overpayment you advised me of in 1995" and 
that he has not "received [his] pension for over [six] 
years."  The address listed on this document is the same 
address listed on the February 1995 notice letter (the record 
reflects that the veteran now lives at a different address).

During the September 2002 Travel Board hearing, the veteran 
testified that he did not receive the February 1995 
notification letter until a month prior to the hearing, when 
he and his son discovered it along with other documents in a 
filing cabinet that was stored at a plumbing shop he once (or 
still) owned.  He noted that he had recently been made aware 
of the debt when he attempted to file a claim for VA pension.  

The veteran also related that he was unable to read and that 
his former spouse (also referred to as his spouse) had 
received all of his letters from VA and put them in the 
cabinet.  The veteran added that his former spouse had taken 
care of all of the paperwork leading to his initial award of 
pension, and stated that he was even unaware that he was 
receiving a pension as of 1992.  He noted that his spouse 
moved out of their residence in 1992 but returned in 1993, 
but that during that time he did not receive any letters or 
the like from VA.  He did note that quite often his spouse 
would stop by the house and pick up the mail.

The veteran also related that in October or November 1994, he 
moved from the residence listed on the February 1995 
notification letter, as he and his spouse divorced in 1993.  
The veteran's son essentially confirmed that the veteran 
moved out in October or November 1994.  

Regarding the signed request for waiver, which essentially 
indicated that he was aware of the debt in 1995, the veteran 
testified that this statement was in fact filled out by 
someone at a local service organization, who allegedly 
insisted that the veteran received the February 1995 letter 
(despite the veteran's assertion that he did not).  The 
veteran testified that he signed the document anyway, again 
pointing out that he was unable to read.  

While the veteran claims that he did not receive the February 
1995 letter notifying him of the overpayment and appellate 
rights, this contention is simply not substantiated by the 
objective evidence of record, through, for example, evidence 
that the letter was returned by the U.S. Postal Service as 
undeliverable or for other reasons.  See 38 C.F.R. § 1.911(e) 
(2002).  The Board again notes that the February  1995 letter 
was sent to the veteran's most current address of record at 
that time, which, from a review of the record, was apparently 
his address as recently as July 2001, and had been his 
address years prior to his initial award of pension.  

The Board does take note of the fact that the veteran did 
sign the request for waiver made in July 2001 which tends to 
confirm that he was aware of the debt in 1995 (which in turn 
is evidence that he indeed received the February 1995 
letter).  To conclude that his representative or some other 
person at the local representative's office essentially lied 
when filling out the request (or otherwise intentionally did 
not accurately report what the veteran related to him or her) 
would require the Board to engage in speculation (as an 
aside, the Board can think of no logical explanation as to 
why a veteran's representative would engage in such 
activity).  

With respect to the veteran's contentions to the effect that 
due to his inability to read, he was unaware that he was in 
receipt of pension or that the debt at issue had been 
created, the Board is of the strong opinion that due 
diligence dictates that a person in receipt of VA pension who 
is unable to read, or is otherwise unable to understand 
correspondence received in conjunction with the receipt of 
such pension, would take the necessary steps to become aware 
of the different factors effecting the continued receipt of 
such benefits, to include, for example, having someone 
trustworthy (and able to read) explain to him or her the 
award letters and other such correspondence received from VA.  

While it is unfortunate (if true) that the veteran may have 
been "kept in the dark" by his former spouse with respect 
to his continued receipt of pension and/or the debt created 
in 1995, the Board is of the opinion that these circumstances 
(again, if true, which the Board is not conceding) were 
within the veteran's control.  Again, due diligence would 
dictate that the veteran - especially subsequent to his 
divorce in 1993 - would take the steps necessary to 
familiarize himself with or otherwise become aware of the 
benefits and correspondence he was receiving from VA, to 
include seeking help in understanding correspondence received 
(or in making sure correspondence sent to him is actually 
received by him).  The circumstances alleged by the veteran 
to have prevented his receipt of the February 1995 were not, 
in the Board's opinion, "beyond his control."  See 
38 C.F.R. § 1.963(b) (2002). The Board notes with interest 
that the debt was created in 1995 and the veteran was, 
according to his testimony, divorced in 1993 (i.e. it is 
curious that the former spouse would be in receipt of 
correspondence to the veteran in 1995 if they essentially 
divorced years prior to that time).  

The bottom line in this matter is that the notification of 
the debt was sent to the veteran's last known address of 
record at the time, was not returned as undeliverable, and a 
request for a waiver of recovery of the overpayment was not 
received within the 180-time limit set out in the regulation, 
and that the criteria for extension of this time period have 
not been met.  See 38 C.F.R. §§ 1.911, 1.963 (2002).  Under 
these circumstances, the Board has no jurisdiction to 
consider the veteran's request for a waiver of recovery of 
the overpayment in the amount of $33,399, and the appeal must 
be denied.  Inasmuch as, in this case, since the law and not 
the evidence is dispositive, the appeal should be terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, to specifically include claims regarding 
the timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is not for 
application in this matter.


ORDER

The claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount calculated as $33,399 
was not timely filed and the appeal is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

